PER CURIAM.
This is an appeal from a decree of the District Court for the District of Rhode Island, forfeiting the British steam screw Gemma. The court helow in a careful opinion (13 F.[2d] 149) found that in May, 1925, the Gemma cleared from Halifax, N. S., bound for Havana, with a cargo of ale, stout, and whisky; that she transferred a substantial part of this cargo, within 12 miles of the shore, near Long Island, Me., to the American steamship Van, which brought the liquor into Boston; that in September, 1925, the Gemma cleared from Yarmouth, N. S., with a cargo of whisky, and landed this whisky at Searsport, Me.; that in January, 1926, she arrived within the limits of the collection district of Rhode Island, in the Sakonnet river, and departed before report or entry, contrary to the provisions of section 586, title IV, Tariff Act of 1922 (Comp. St. § 5841h5).
The case is here on a record of over 100 pages. Fourteen witnesses were called by the government. The claimant called no witnesses. There are 18 assignments of error, 13 of which involve trifling objections to evidence; the other 5 assignments involve groundless contentions that the evidence did not warrant the findings made. The contentions are all without merit, and entirely frivolous.
The decree of the District Court is affirmed, with costs.